Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding. precedent in this circuit.
PER CURIAM:
Moussa Boukari Tchiani, a native and citizen of Niger, petitions for review of an order of the Board of Immigration Appeals (Board) denying his motion to reopen as untimely and numerically barred. We have reviewed the administrative record and Tchiani’s claims, and conclude that the Board did not abuse its discretion in denying Tchiani’s motion. See 8 C.F.R. § 1003.2(a) (2015); Mosere v. Mukasey, 552 F.3d 397; 400 (4th Cir.2009), We accordingly deny the petition for review for the reasons stated by the Board. See In re: Tchiani (B.I.A. Mar. 3, 2015). We dispense with oral argument because .the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.